Order and judgment, Supreme Court, New York County (Arnold Fraiman, J.), entered on or about April 27, 1983 and May 3, 1983, respectively, unanimously affirmed. Respondent shall recover of appellants one bill of $75 costs and disbursements of these appeals. The appeal from the order of said court entered on or about April 28, 1983, is dismissed as having been subsumed in the appeal from the order entered on or about April 27, 1983, without costs and without disbursements. No opinion. Concur — Sullivan, J. P., Ross, Bloom and Alexander, JJ.